September 14, 2015
Envelope Details


  Print this page

  Case # PD-0972-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             09/09/2015 03:01:31 PM
   Case Number                            PD-0972-15
   Case Description
   Assigned to Judge
   Attorney                               Ruben Franco, Jr.
   Firm Name                              Law Office of Ruben Franco, Jr.
   Filed By                               Ruben Franco, Jr.
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           LAW OFFICE OF RUBEN FRANCO JR
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         11222992
   Order #                                006849617-0

   Petition for Discretionary Review
   Filing Type                                            EFileAndServe
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Petition For Discretionary Review
   Reference Number                                       Brandon Chadwick Coe
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification in compliance
                        with T.R.A.P. 9.4(i)(3); the certificate indicates that the petition contains 10,641


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=5797aae0-0613-4e89-a7c5-d7e2b6a2082c[9/14/2015 11:36:08 AM]
Envelope Details

           09/14/2015 words exceeding the limit of 4500 words. The petition for discretionary review does
   Other   11:34:07 not contain the identity of Judge, Parties and Counsel [Rule 68.4(a)]. The petition for
           AM         discretionary review does not contain a complete copy of the court of appeals
                      opinion [Rule 68.4(j)]. You have ten days to tender a corrected petition for
                      discretionary review.
   Documents
   Lead Document             Coe, Brandon Chadwick Petition For Discretionary Review 9.9.15.pdf [Original]


   eService Details
   Name/Email                Firm                                   Service Type              Status        Served        Date/Time Opened
   Ruben Franco, Jr          Law Office of                          EServe                    Sent          Yes           Not Opened
   ruben@francolawoffice.com Ruben Franco, Jr.
   Dawn E Kotalik            Ruben Franco, Jr                       EServe                    Error         No            Not Opened
   dawn@francolawoffice.com
   jeana Kirk                The Law office Of                      EServe                    Error         No            Not Opened
   Jeana@francolawoffice.com Ruben Franco Jr.




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=5797aae0-0613-4e89-a7c5-d7e2b6a2082c[9/14/2015 11:36:08 AM]